DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Amended claims 31-36, 39, 47 and 51 are pending in the present application.
Applicants elected previously without traverse of Group III, drawn to a method of altering a HSV viral gene using a CRISPR/Cas system comprising a gRNA molecule and a Cas9 molecule.  Applicants further elected the following species: (a) a UL48 gene; (b) a S.aureus Cas9 molecule; (c) a coding domain of a HSV viral gene; (d) SEQ ID NO: 6169 as a targeting domain sequence; (e) a length of 20 nucleotides as targeting domain sequence length.  
Accordingly, amended claims 31-36, 39, 47 and 51 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 31-36, 39, 47 and 51 are still rejected under 35 U.S.C. 103 as being unpatentable over Choulika et al (US 2012/0171191) in view of Zhang et al (US 8,865,406), Weinheimer et al (J. Virol. 66:258-269, 1992; IDS), Triezenberg et al (Genes & Developments 2:718-729, 1988) and Wise et al (US 2004/0161753).  This is a modified rejection necessitated by Applicant’s amendments.
The instant claims are directed to a method of altering an HSV UL48 gene in a cell, comprising administering to said cell: (i) a CRISPR/Cas system comprising: (a) a gRNA molecule comprising a targeting domain, and (b) an S. aureus Cas9 molecule comprising one or more nuclear localization signals; or (ii) a nucleic acid composition that comprises: (a) a first nucleotide sequence encoding said gRNA molecule, and (b) a second nucleotide sequence encoding said Cas9 molecule, wherein said targeting domain consists of the nucleotide sequence of SEQ ID NO: 6169.
Choulika et al disclosed at least a method for in vivo and ex vivo genome therapy for treatment of a Herpesviridae (e.g., HSV1 and/or  HSV2) infection, said method comprises introducing into infected cells of an individual meganuclease variants or an expression vector (e.g., AAV or plasmid vector) encoding the same meganulease variants which can effectively recognize and cleave different targets in the HSV episomal genome leading to the cleavage and elimination or inactivation of the copies of the virus genome that allow the virus to persist (See at least the Abstract; paragraphs 1-4, 24-28, 36-37, 54-61, 112-113,152-165, 212-228; examples 1-8).  Choulika et al also disclosed that target sequences can be chosen from one or more regions of the virus genome, such as in the coding sequence of a virus gene which is essential for HSV replication, viability, packaging or virulence (e.g., RL2, RS1, UL19, UL30) with Table 1 listing a-TIF/UL48 gene as an essential gene for HSV-1 replication in culture (paragraphs 18, 54-61, 112-123 and Table 1),  Choulika et al further taught that herpes viruses are neurotropic and have a broad host and cell range (paragraphs 25-26 and 33).
Choulika et al did not teach explicitly a method for treating a herpesviridae infection in an individual using a CRISPR/Cas system comprising: (a) a gRNA molecule comprising a targeting domain, and (b) an S. aureus Cas9 molecule comprising one or more nuclear localization signals; or a nucleic acid composition that comprises: (a) a first nucleotide sequence encoding said gRNA molecule, and (b) a second nucleotide sequence encoding said S. aureus Cas9 molecule, wherein said targeting domain consists of the nucleotide sequence of SEQ ID NO: 6169 (elected 20-nucleotide sequence) in infected cells of said individual.  
Before the effective filing date of the present application (04/01/2014), Zhang et al already disclosed a CRISPR-Cas system for manipulation of target sequences (e.g., deleting, inactivating, gene knockout, inserting) and/or activities of target sequences in a eukaryotic cell, and which CRISPR-Cas system has a broad spectrum of applications such as gene or genome editing, gene regulation and gene therapy (see at least Abstract; Summary of the Invention; col. 45, lines 4-22; Fig. 1; and issued claims 1-30).  An exemplary CRISPR-Cas9 system comprises: a Cas9 protein and one or more guide RNAs that target a specific DNA target, or in the form of one or more expression vectors encoding one or more guide RNAs that target the specific DNA target, and a Cas9 protein (col. 2, lines 25-40; col. 3, lines 10-40; col. 4, line 50 continues to line 5 on col. 5; col. 5, lines 31-58).  Zhang also taught that the CRISPR enzyme is a nuclease directing cleavage of both strands at the location of the target sequence or CRISPR enzyme is a nickase directing cleavage of one strand at the location of the target sequence (col. 6, lines 30-33 and 54-61); and the guide sequence comprises at least 10, at least 15 or at least 20 nucleotides (col. 6, lines 34-35; col. 37, lines 51-55; and exemplary Fig. 1).  Zhang et al further disclosed that the CRISPR enzyme is a type II CRISPR enzyme such as Cas9 enzyme, and the Cas9 enzyme is preferably from SpCas9 or Staphylococcus aureus sub-subspecies Aureus SaCas9 (col. 8, lines 51-59).  Additionally, Zhang et al also taught that SaCas9 recognizes the PAM sequence of 5’-NNGRR-3’, with exemplary PAM sequences ATGAAT, CGGAGT, AAGGAT, CCGGGT (col. 19, lines 14-25; col. 80, lines 57-67; Example 8; and FIG. 14).  Zhang et al also stated “Although genome-editing techniques such as designer zinc fingers, transcription activator-like effectors (TALEs), or homing meganucleases are available for producing targeted genome perturbations, there remains a need for new genome engineering technologies that are more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome……The CRISPR/Cas or the CRISPR-Cas system (both terms are used interchangeably throughout this application) does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target, in other words the Cas enzyme can be recruited to a specific DNA target using said short RNA molecule” (col. 2, lines 15-31).  Zhang et al further taught that the CRISPR-Cas system further comprises one or more nuclear localization signals, such as one or more NLS at the amino terminus and one or more NLS at the carboxy terminus of a CRISPR enzyme (see at least col. 36, line 35 continues to line 33 on col. 37; and issued claim 15); and an exemplary CRISPR system comprises a Cas9 nuclease from Streptococcus pyogenes having both an N-terminal NLS and a C-terminal NLS as depicted at least in Fig. 2B-C. 
Additionally, Weinheimer et al already demonstrated that the VP16 deletion abolishes lytic replication of HSV1 in tissue culture cells that do not express VP16, encoded by the 490-amino-acid open reading frame (ORF) UL48 of HSV-1, and that restriction of viral replication correlates with a defect in virion assembly (Abstract).
Moreover, Triezenberg et al also taught functional dissection of VP16 which is the trans-activator of herpes simplex virus immediate early gene expression; and they found that one domain that is located in the carboxy-terminal 78 amino acids of VP16 which is unusually rich in acidic amino acids and is critical to the transcriptional activating function of VP16 (Abstract; page 718, right column, last paragraph continues to first paragraph of left column on page 719; Figures 1, 4 and 8).
Furthermore, Wise et al already disclosed the 225-nucleotide DNA sequence of SEQ ID NO: 37 encoding the 75-amino-acid VP16 activation domain (amino acids 416-490 of full length VP16 protein) that comprises the coding sequence of nucleotides 143-162 which complementary strand is 100% identical to the targeting domain of SEQ ID NO: 6169 of the present application and adjacent to the 3’ end of the targeting domain is the 5’-CGGAGT-3’ sequence, to be utilized in methods for identification and production of new DNA binding proteins that up or down regulate the expression of predetermined target genes (Abstract; Example 5; particularly paragraph [0171]; SEQ ID NO: 37; and attached sequence search).  It is noting that the 5’-CGGAGT-3’ sequence is the exemplary PAM sequence that is taught by Zhang et al to be recognized by S. aureus Cas9 molecule; and it also meets the limitation “NNGRRT” recited in claim 39, where N is any nucleotide, and R is A or G.
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Choulika et al by also at least adapting and using the disclosed CRISPR/Cas9 system comprising an S. aureus Cas9 molecule with one or more NLSs and a guide RNA molecule comprising the target domain/guide RNA sequence consisting of SEQ ID NO: 6169, so that the Cas9-gRNA complex cleaves the target sequence within a DNA sequence encoding the carboxy-terminal 78 amino acids of VP16 that has the S. aureus Cas9-recognized PAM sequence of 5’-CGGAGT-3’ (NNGRRT) that is adjacent to and 3’ of the sequence of SEQ ID NO: 6169 to inactivate/disrupt VP16 transcriptional activating function which is critical and essential for lytic replication of HSV-1 in cells and virion assembly, in light of the teachings of Zhang et al, Weinheimer et al, Triezenberg et al and Wise et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because the CRISPR/Cas9 system of Zhang et al is more affordable, easy to set up, scalable, and amenable to targeting multiple positions within the eukaryotic genome; and particularly the system does not require the generation of customized proteins to target specific sequences but rather a single Cas enzyme can be programmed by a short RNA molecule to recognize a specific DNA target (advantages of the CRISPR-Cas system over other genome-editing techniques in the prior art).  Additionally, Zhang et al demonstrated successfully that Staphylococcus aureus Cas9 (SaCas) recognizes exemplary PAM sequences ATGAAT, CGGAGT, AAGGAT, CCGGGT (5’-NNGRR-3’, where N is any nucleotide and R is A or G) on a target DNA sequence, particularly the SaCas-recognized PAM sequence of CGGAGT is adjacent to and 3’ of the 20-nucleotide sequence of SEQ ID NO: 6169 on the complementary strand of the 225-nucleotide DNA sequence of  Wise et al that encodes the carboxy-terminal 75-amino-acid VP16 activation domain (amino acids 416-490 of full length VP16 protein) that is critical in the activation of HSV immediate-early genes, lytic replication of HSV1 in tissue culture cells and virion assembly as taught by Weinheimer et al and Triezenberg et al.  It would also have been obvious for ordinary skill in the art to select a guide RNA comprising the above targeting domain consisting of the 20-nucleotide sequence of SEQ ID NO: 6169 since Zhang et al already taught that the guide sequence can be 20 nucleotides in length (col. 6, lines 34-35; col. 22, lines 15-18; and Fig. 1) as well as a CRISPR-Cas system comprising one or more NLS at the amino terminus and one or more NLS at the carboxy terminus of a CRISPR enzyme. 
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Choulika et al, Zhang et al, Weinheimer et al, Trizenberg et al and Wise et al; coupled with a high level of skill of an ordinary skill in the relevant art.
The modified method resulting from the combined teachings of Choulika et al, Zhang et al, Weinheimer et al, Trizenberg et al and Wise et al as set forth above is indistinguishable and encompassed by the presently claimed invention.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.	

Response to Arguments
Applicant’s arguments related to the above 103 rejection in the Amendment dated 05/02/2022 (pages 4-7) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Once again, Applicant argued basically that none of Choulika, Zhang, Weinheimer, Triezenberg and Wise discloses or suggests the “unexpected” results associated with gRNAs having the targeting domain sequences recited in the claims as shown in Example 3, Table 27 and Fig. 10B of the instant application, particularly Fig. 10B shows that the claimed gRNAs resulted in a reduction of GFP expression of at least 80%, and greater than 90% for gRNA HSV1-UL48-331 with the elected targeting domain consisting of SEQ ID NO: 6169, in the HEK293FT cells transfected with the claimed gRNAs and the plasmid pAF025 comprising HSV-1 UL48 target sequences upstream from and in frame to a nucleotide sequence encoding GFP.  Applicant also argued that none of the cited references teaches the use of a S. aureus Cas9 molecule comprising one or more nuclear localization signals; and the individual gRNAs recited in the claims were significantly effective in generating double-stranded breaks at the HSV-1 UL48 target sequence present in the pAF025 plasmid to yield the “unexpected” results.  Applicant further argued that the disclosed unexpected results are commensurate with the scope of the claims because the gRNAs consisting of the targeting domain sequences recited in the pending claims were effective in cleaving the HSV-1 UL-48 target sequences in vitro; and the in vitro data in the working example provides support for the claimed gRNAs can be effective for altering an HSV UL48 gene in a cell in vivo.
Firstly, the instant claims encompass a method of altering an HSV UL48 gene in a cell (e.g., ex vivo or in vivo such as in a patient, wherein the HSV UL48 gene is extrachromosomally or inserted in a cellular genomic DNA), comprising administering to said cell: (i) a CRISPR/Cas system comprising: (a) a gRNA molecule comprising a targeting domain, and (b) an S. aureus Cas9 molecule comprising one or more nuclear localization signals; or (ii) a nucleic acid composition that comprises: (a) a first nucleotide sequence encoding said gRNA molecule, and (b) a second nucleotide sequence encoding said Cas9 molecule, wherein said targeting domain consists of the nucleotide sequence of SEQ ID NO: 6169 (elected species)
Secondly, with respect to the new limitation “an S. aureus Cas9 molecule comprising one or more nuclear localization signals” please refer to additional teachings of  Zhang et al (US 8,865,406) disclosing specifically that the CRISPR-Cas system further comprises one or more nuclear localization signals, such as one or more NLS at the amino terminus and one or more NLS at the carboxy terminus of a CRISPR enzyme (see at least col. 36, line 35 continues to line 33 on col. 37; and issued claim 15); and an exemplary CRISPR system comprises a Cas9 nuclease from Streptococcus pyogenes having both an N-terminal NLS and a C-terminal NLS as depicted at least in Fig. 2B-C. 
Thirdly, the “unexpected” results in Example 3 and Fig. 10B of the instant application, were obtained in vitro under specific conditions in which immortalized cell line HEK293FT cells were co-transfected with each of the claimed gRNAs, the synthetic plasmid pAF025 comprising an HSV-1 UL48 target sequence upstream from and in frame to a nucleotide sequence encoding GFP, and the pAF003 plasmid encoding the S. aureus Cas9 with N-terminal and C-terminal nuclear localization signals, driven by a CMV promoter, using Mirus TransIT-293 transfection agent; and not for a method of altering an HSV UL48 gene in a cell (e.g., ex vivo or in vivo such as in a patient, wherein the HSV UL48 gene is extrachromosomally or inserted in a cellular genomic DNA) as encompassed by the instant claims.
Fourthly, it is noted that “unexpected/surprising” result must be commensurate with the scope of the claims. The broad claims encompass an embodiment of using an S. aureus Cas9 molecule comprising simply one nuclear localization signal.  Zhang et al (US 8,906,616) demonstrated that attachment of a single copy of NLS to either the N- or S-terminus of SpCas9 was unable to achieve adequate nuclear localization of SpCas9 (Example 1, particularly col. 57, lines 57-60).  Additionally, before the effective filing date of the present application (04/01/2014), Wu et al (Quant. Biol. 2:59-70, 2014) already discussed numerous factors that could affect target specificity of the CRISPR-Cas9 system include:  PAM, seed, Cas9/sgRNA abundance, target or guide sequence, accessibility of seed match genomic sites, abundance of seed match genomic sites, epigenetics, target sequence length, and sgRNA scaffold (section titled “Determinants of Cas9/sgRNA specificity” on page 6).  Wu et al also stated clearly “It has also been reported that compared to in vivo conditions, Cas9 cutting is more promiscuous in vitro [43], i.e. off-targets are cleaved at much higher frequency in vitro than in vivo.  This can be potentially explained by chromatin blockage of accessibility of the off-target sites in vivo” (page 4, second paragraph); and “Despite intense study, the rules governing the specificity of Cas9/sgRNA targeting, especially target cutting and mutation remain elusive.  At this stage, it is still challenging to predict genome-wide off-targets of Cas9 with any significant confidence….The current rules of Cas9/sgRNA specificity are likely incomplete and biased” (see section titled “Perspective” on page 11).  Moreover, Porteus et al (US 11,306,309) even demonstrated that in vitro editing efficiency was unpredictable and variable depending on cell types and/or transfection protocols (see at least Example 1, particularly col. 40, line 20 continues to line 55 on col. 41; and Fig. 2A and 2D).

Conclusions
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 272-8507. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633
                                                                                                                                                                                   Sequence 37
Publication No. US20040161753A1
VP-16 activation domain


  Query Match             100.0%;  Score 20;  DB 9;  Length 225;
  Best Local Similarity   90.0%;  
  Matches   18;  Conservative    2;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AUCCAGAGCGCCGUAGGGGG 20
              |:|||||||||||:||||||
Db        162 ATCCAGAGCGCCGTAGGGGG 143